Citation Nr: 0311852	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for bronchial asthma.

3.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had confirmed military service in the US Air 
Force from October 1990 to July 1992.  He also has 34 months 
of unconfirmed military service in the US Army from August 
1962 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1995 and June 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The record reflects that on the VA Form 8, the Certificate of 
Appeal, completed by RO personnel in June 2002, that the 
issues on appeal included entitlement to service connection 
for the loss of hair, dizziness, headaches, an upper 
respiratory disability (not bronchial asthma), general joint 
and muscle pain, and joint and muscle pain specifically of 
the shoulders, hands, wrists, ankles, and feet, all due to an 
undiagnosed illness.  The other issues noted on appeal were 
entitlement to an increased evaluation for chronic calculus 
and entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. § 4.29 while hospitalized for the 
period of March 25, 1996, to April 12, 1996.  With respect to 
the issues involving entitlement to service connection, in 
September 1999 the veteran withdrew those issues on appeal.  
See VA Form 9, Appeal to Board of Veterans' Appeals, 
September 27, 1999.  It is further noted that the veteran did 
not perfect his appeal for the issues involving 
hospitalization and chronic calculus.  In other words, when 
he filed his VA Form 9, Appeal to Board of Veterans' Appeals, 
also dated September 27, 1999, the veteran only perfected his 
appeal with respect to increased evaluations for bronchial 
asthma and a lower back disability, along with a request for 
a TDIU.  The other two issues were not appealed.  Hence, 
despite what the June 2002 VA Form 8 implies, there are only 
three issues on appeal and those issues appear on the front 
page of this Board action.


REMAND

The veteran maintains that the disability evaluations for his 
service-connected lower back disability and bronchial asthma 
should be increased and that both disabilities prevent him 
from obtaining and maintaining gainful employment.  He has 
not only asked for increased evaluations but he has also 
requested that a TDIU be assigned.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order to comply with the tenets of the VCAA, the Board, in 
March 2003, sent a letter to the veteran informing him of the 
VCAA and what the VA would do to assist him with his claim.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the case, the Federal Circuit Court invalidated 
portions of the Board's development regulation package, to 
include the time limits imposed by the Board noted in the 
Board's VCAA letters.  It was further determined that the 
Board was not allowed to consider additional evidence without 
remanding the case to the agency of original jurisdiction for 
initial consideration and without having a waiver by the 
appellant.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court, this case must be 
remanded to the RO for additional development and issuance of 
a new VCAA letter, if applicable.  

Furthermore, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this instance, a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one should be accomplished in regards to the 
lung and lower back disabilities the veteran has sought 
increased ratings therefor.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In other words, based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such examinations should be afforded the veteran.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all private and VA medical centers 
from which he has received treatment for 
his service-connected disabilities since 
January 1, 2002, and to provide the 
approximate dates of treatment.  Ask the 
veteran to provide an appropriate release 
for each private care provider.  Obtain 
and associate with the claims file all 
treatment records of which the veteran 
provides notice.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The veteran should be scheduled for 
VA orthopedic and pulmonary examinations 
in order to determine the severity of the 
veteran's lower back disability and 
bronchial asthma.  The claims folder and 
a copy of this remand are to be made 
available to the examiners to review 
prior to the examinations.  Any indicated 
tests and studies should be conducted and 
all findings should be reported in 
detail.

a.  With respect to the veteran's 
orthopedic examination of the lower back, 
the examiner should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
This should include a detailed assessment 
of functioning of the lower back, 
including anatomical damage to muscles 
and joints and any atrophy or skin 
changes.  Comments should also be made 
with respect to the degrees of functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination.  
The frequency and duration of 
exacerbating episodes should be 
described.  The examiner should also 
comment on whether the veteran now 
suffers from a disc disability of the 
lower back.  If x-rays are required in 
order to confirm a diagnosis of 
arthritis, they should be accomplished, 
unless medically contra-indicated.  

If arthritis is diagnosed, the examiner 
is asked to describe all clinical signs 
and symptoms of arthritis and the basis 
for making the diagnosis.  Additionally, 
if arthritis is diagnosed, the examiner 
is asked to state what joints are 
affected and whether it is at least as 
likely as not that any current arthritis 
is related to the veteran's service-
connected lower back disability.  The 
examiner is also requested to evaluate 
and describe in detail the effect the 
veteran's service-connected back 
disability may have on his industrial 
capability.  

b.  With respect to the veteran's 
bronchial asthma disorder, the RO should 
arrange to have the appellant undergo a 
pulmonary function test for the purpose 
of determining the severity of his 
pulmonary disability.  The claims file 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should be requested to express an opinion 
as to the degree of disability associated 
with the disability.  If further testing 
or examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  
Specifically, the examiner is requested 
to evaluate and describe in detail the 
effect the veteran's service-connected 
bronchial asthma may have on his 
industrial capability.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).



4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



